Exhibit 10.35

TERMINATION OF THE

DYNEGY INC. MID-TERM INCENTIVE PERFORMANCE AWARD PROGRAM

WHEREAS, the Compensation and Human Resources Committee (the “Committee”) of the
Board of Directors of Dynegy Inc. (the “Company”), has heretofore adopted the
Dynegy Inc. Mid-Term Incentive Performance Award Program (the “Program”) to
implement in part the Performance Award provisions of the Dynegy Inc. 2002 Long
Term Incentive Plan;

WHEREAS, the Program was effective January 1, 2003 and certain Performance
Awards were granted thereunder;

WHEREAS, all payments due with respect to such Performance Awards have
heretofore been paid; and

WHEREAS, Section VI of the Program provides that the Committee may amend the
Program at any time;

NOW, THEREFORE, the Program is hereby amended as follows:

1. The Program is terminated effective as of January 1, 2006 and no further
Performance Awards shall be granted thereunder.

2. This termination amendment shall be executed by an officer of the Company so
authorized by the Committee and an executed copy shall be delivered to the
Committee.

EXECUTED this 1 day of March, 2006.

 

DYNEGY INC. By:  

/s/ J. Kevin Blodgett

Name:   J. Kevin Blodgett Title:   General Counsel &   EVP, Administration